DETAILED ACTION
This Office Action is in response to the applicant's amendment filed July 26th, 2022. In virtue of this communication, claims 12-22 and 25-31 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s arguments with respect to claims 12-22 and 25-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that claim 22 was not rejected with prior art in the previous Non-Final rejection dated November 12th, 2021. As claim 22 and its dependents are newly rejected with prior in this office action the current rejection is a Non-Final rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 12-17 and 30 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Suehiro et al. (US 2005/0173708 A1; hereinafter Suehiro).

With respect to claim 12, Suehiro teaches an LED module in at least Fig. 2 comprising: 
at least one LED chip 20 (see Fig. 2 and paragraphs 76, 78); 
a penetration conductor 13 connected to the LED chip 20 (see Fig. 2 and paragraph 77); and 
a case 40 formed with an accommodation space (opening in 40) that accommodates the LED chip 20 (see Fig. 2 and paragraphs 76-78), 
wherein the case 40 comprises a base portion (lower portion of 40 under 20) supporting the LED chip 20 and a reflecting portion (upper portion of 40 with 41) formed integral with the base portion (lower portion of 40 under 20), the reflecting portion (upper portion of 40 with 41) surrounding the LED chip 40 in plan view, the accommodation space (opening in 40) being defined by the base portion (lower portion of 40 under 20) and the reflecting portion (upper portion of 40 with 41) (see Fig. 2 and paragraphs 76-78), 
the base portion (lower portion of 40 under 20) and the reflecting portion (upper portion of 40 with 41) are made of a same ceramic material (see Fig. 2 and paragraphs 76, 77), 
the penetration conductor 13 comprises a first end (E1), a second end (E2), and an intermediate portion (IP) connecting the first end (E1) and the second end (E2), and each of the first end (E1), the second end (E2), and the intermediate portion (IP) is embedded within the base portion (lower portion of 40 under 20) (see Fig. 2 and paragraph 77; also see Fig. 2 annotated below).

    PNG
    media_image1.png
    564
    770
    media_image1.png
    Greyscale

With respect to claim 13, Suehiro teaches the LED module according to claim 12, wherein the base portion (lower portion of 40 under 20) comprises a first surface (surface where 15 and 16 are formed) and a second surface (bottom of 40) that are spaced apart from each other in a thickness direction of the base portion (lower portion of 40 under 20), the first surface (surface where 15 and 16 are formed) facing the accommodation space (opening in 40), the intermediate portion (IP) of the penetration conductor 13 is being elongated in parallel to the first surface (surface where 15 and 16 are formed) of the base portion (lower portion of 40 under 20) (see Fig. 2 and paragraphs 76-78; also see Fig. 2 annotated above; the IP part of 13 is parallel to the first surface of the base portion in at least as much is the intermediate portion of the instant application as seen in at least applicant’s Fig. 2).

With respect to claim 14, Suehiro teaches the LED module according to claim 13, wherein an entirety of the intermediate portion (IP) of the penetration conductor 13 is embedded in the base portion (lower portion of 40 under 20) (see Fig. 2 and paragraph 77; also see Fig. 2 annotated above).

With respect to claim 15, Suehiro teaches the LED module according to claim 13, wherein the first end (E1) of the penetration conductor 13 has an end face flush with the first surface (surface where 15 and 16 are formed) of the base portion (lower portion of 40 under 20), and the second end (E2) of the penetration conductor 13 has an end face flush with the second surface (bottom of 40) of the base portion (lower portion of 40 under 20) (see Fig. 2 and paragraph 77; also see Fig. 2 annotated above; note E1 flush with bottom of 15 and E2 flush with top of 11).

With respect to claim 16, Suehiro teaches the LED module according to claim 13, wherein the penetration conductor 13 is disposed at a position that does not overlap with the LED chip 20 in plan view (see Fig. 2 and paragraphs 76-78).

With respect to claim 17, Suehiro teaches the LED module according to claim 13, wherein the second end E2 of the penetration conductor 13 is disposed at a position that overlaps with the reflecting portion (upper portion of 40 with 41) in plan view (see Fig. 2 and paragraphs 76-78; also see Fig. 2 annotated above).

With respect to claim 30, Suehiro teaches the LED module according to claim 12, further comprising a light-transmitting portion 30 filled in the accommodation space (opening in 40) and covering the LED chip 20 (see Fig. 2 and paragraphs 76, 81).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-20 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suehiro et al. (US 2005/0173708 A1; hereinafter Suehiro) in view of Inoguchi (US 2004/0208210 A1).

With respect to claim 18, Suehiro discloses the LED module according to claim 12, further comprising a conductive pad (one of 15 or 16) disposed in the accommodation space (opening in 40). 
Suehiro does not explicitly disclose wherein the at least one LED chip comprises a first LED chip and a second LED chip that are spaced apart from each other in plan view, the first LED chip and the second LED chip being electrically connected to the conductive pad in common.
Inoguchi discloses an LED module in at least Figs. 29-31 wherein at least one LED chip comprises a first LED chip (one of 43) and a second LED chip (another of 43) that are spaced apart from each other in plan view, the first LED chip (one of 43) and the second LED chip (another of 43) being electrically connected to a conductive pad 30 in common (see Figs. 29-31 and paragraphs 157, 158, 322).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the at least one LED chip of Suehiro would comprise a first LED chip and a second LED chip that are spaced apart from each other in plan view, the first LED chip and the second LED chip being electrically connected to the conductive pad in common as taught by Inoguchi because it is well known in the art that the LED chip may be one LED chip or multiple LED chips the selection of which would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application (see MPEP 2144 I). Additionally, it is well known in the art that in a certain light-emitting apparatus including a plurality of light-emitting devices, a common-anode connection or a common-cathode connection is made the section of which would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application (see MPEP 2144 I).

With respect to claim 19, the combination of Suehiro and Inoguchi discloses the LED module according to claim 18, wherein the first LED chip (one of 43) and the second LED chip (another of 43) are configured to emit blue light (see Inoguchi: Figs. 29-31 and paragraphs 254, 303, 322).

With respect to claim 20, the combination of Suehiro and Inoguchi discloses the LED module according to claim 18, wherein a distance between the first LED chip (one of 43) and the conductive pad 30 is different from a distance between the second LED chip (another of 43) and the conductive pad 30 (see Inoguchi: Fig. 31 and paragraphs 157, 158; note that one of 43 is further from 30 than the other two of 43).

With respect to claim 31, Suehiro discloses the LED module according to claim 30.
Suehiro does not explicitly disclose wherein the light-transmitting portion comprises a resin material and a fluorescent substance mixed in the resin material.
Inoguchi discloses an LED module in at least Figs. 30 and 31 wherein a light-transmitting portion 14 comprises a resin material and a fluorescent substance mixed in the resin material (see Figs. 30, 31, and paragraphs 158, 159, 322).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the light-transmitting portion of Suehiro would comprise a resin material and a fluorescent substance mixed in the resin material as taught by Inoguchi because it is well known in the art that a fluorescent substance can be mixed in the resin material so a desired color can be obtained (see MPEP 2144 I; also see Inoguchi: paragraph 322).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suehiro et al. (US 2005/0173708 A1; hereinafter Suehiro) in view of Inoguchi (US 2004/0208210 A1) as applied to claim 18 above, and further in view of Andrews et al. (US 2004/0079957 A1; hereinafter Andrews).

With respect to claim 21, the combination of Suehiro and Inoguchi discloses the LED module according to claim 18.
The combination does not disclose an active element for protection of the first LED chip and the second LED chip, wherein the active element is electrically connected to the conductive pad.
Andrews discloses an LED module in Figs. 7A-10A further comprising an active element 65 for protection of a first LED chip and a second LED chip (plural LED assemblies), wherein the active element 65 is electrically connected to a conductive pad 22 (see Figs. 7A-10A and paragraphs 63, 69, 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED module of the combination of Suehiro and Inoguchi further comprising an active element for protection of the first LED chip and the second LED chip, wherein the active element is electrically connected to the conductive pad as taught by Andrews so as to prevent an excessive reverse voltage from being applied to an optoelectronic device mounted on the substrate (see Andrews: paragraph 76; note that the Zener diode 65 is illustrated in Fig. 10A and not in Fig. 10B as paragraph 76 describes).

Claims 22, 28, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoguchi (US 2004/0208210 A1) in view of Kim (US 2007/0085101 A1).

With respect to claim 22, Inoguchi discloses an LED module in Figs. 1-6, comprising: 
at least one LED chip (3, 8, 9) (see Figs. 1, 2, 5, 6, and paragraphs 99, 100); and 
a case 10 formed with an accommodation space (note concave sections 10d, 10e) that accommodates the LED chip (3, 8, 9) (see Figs. 1, 3, and paragraphs 100, 101, 105, 106), 
wherein the case 10 comprises a base portion 10a supporting the LED chip (3, 8, 9) and a reflecting portion (10b, 10c) formed integral with the base portion 10a, the reflecting portion (10b, 10c) surrounding the LED chip (3, 8, 9) in plan view, the accommodation space (note concave sections 10d, 10e) being defined by the base portion 10a and the reflecting portion (10b, 10c) (see Figs. 1, 3, and paragraphs 100-102, 105, 106; also see page 5, lines 13-25 of the originally filed application and note alumina; same materials same properties), 
the base portion 10a and the reflecting portion (10b, 10c) are made of a same ceramic material (see Figs. 1, 3, and paragraph 102).
Inoguchi does not disclose wherein the LED module further comprising a first penetration conductor, a second penetration conductor, a first wire, and a first mounting electrode, wherein the first penetration conductor is disposed at a position that overlaps with the LED chip in plan view, the first penetration conductor extending through the base portion of the case, the second penetration conductor is disposed at a position that does not overlap with the LED chip in plan view, the second penetration conductor extending through the base portion of the case, the first wire electrically connects the LED chip and the second penetration conductor to each other, the first mounting electrode is disposed opposite to the LED chip with respect to the base portion of the case and is connected to the first penetration conductor and the second penetration conductor in common.
Kim discloses an LED module 200 in at least Figs. 2 and 3 the LED module 200 further comprising a first penetration conductor (one of 280 below 210), a second penetration conductor (another of 280 not below 210), a first wire 231, and a first mounting electrode 270 (see Figs. 2 and 3 and paragraphs 29, 33-35, 38), wherein the first penetration conductor (one of 280 below 210) is disposed at a position that overlaps with an LED chip 210 in plan view, the first penetration conductor (one of 280 below 210) extending through a base portion 240 of a case (consisting of 240 and 220) (see Figs. 2 and 3 and paragraphs 29, 33-35, 38), the second penetration conductor (another of 280 not below 210) is disposed at a position that does not overlap with the LED chip 210 in plan view, the second penetration conductor (another of 280 not below 210) extending through the base portion 240 of the case (consisting of 240 and 220) (see Figs. 2 and 3 and paragraphs 29, 33-35, 38), the first wire 231 electrically connects the LED chip 210 and the second penetration conductor (another of 280 not below 210) to each other (see Figs. 2 and 3 and paragraphs 29, 33, 38), the first mounting electrode 270 is disposed opposite to the LED chip 210 with respect to the base portion 240 of the case (consisting of 240 and 220) and is connected to the first penetration conductor (one of 280 below 210) and the second penetration conductor (another of 280 not below 210) in common (see Figs. 2 and 3 and paragraphs 29, 34, 35, 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED module of Inoguchi to further comprise a first penetration conductor, a second penetration conductor, a first wire, and a first mounting electrode, wherein the first penetration conductor is disposed at a position that overlaps with the LED chip in plan view, the first penetration conductor extending through the base portion of the case, the second penetration conductor is disposed at a position that does not overlap with the LED chip in plan view, the second penetration conductor extending through the base portion of the case, the first wire electrically connects the LED chip and the second penetration conductor to each other, the first mounting electrode is disposed opposite to the LED chip with respect to the base portion of the case and is connected to the first penetration conductor and the second penetration conductor in common as taught by Kim. Therefore, since the heat generated from the LED 210 is emitted downward at minimum distance through the heatsink holes 280 provided in the mounting region of the LED 210, the reliability of the LED 210 can be guaranteed (Kim: paragraph 47).

With respect to claim 28, the combination of Inoguchi and Kim the LED module according to claim 22, wherein the at least one LED chip (3, 8, 9 of Inoguchi) comprises a plurality of LED chips (3, 8, 9 of Inoguchi) disposed at positions, respectively, that overlap with the first mounting electrode (270 of Kim) in plan view (see Inoguchi: Figs. 1, 2, 5, 6, and paragraphs 99, 100; also see Kim: Figs. 2 and 3 and paragraphs 29, 34).

With respect to claim 29, the combination of Inoguchi and Kim discloses the LED module according to claim 28, wherein the plurality of LED chips (3, 8, 9) are arranged along mutually parallel lines (see Inoguchi: Figs. 1, 6, and 23 and paragraphs 99, 100; note the sides of 3, 8, 9 are parallel in at least as much as are the sides of 21 of the instant application).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoguchi (US 2004/0208210 A1) in view of Kim (US 2007/0085101 A1) as applied to claim 22 above, and further in view of Park et al. (US 2005/0139846 A1; hereinafter Park).

With respect to claim 25, the combination of Inoguchi and Kim discloses the LED module according to claim 22. 
The combination does not explicitly disclose wherein the first penetration conductor is greater in volume than the second penetration conductor.
Park discloses an LED module in at least Fig. 3 wherein a first penetration conductor 36 is greater in volume than a second penetration conductor 33b (see Fig. 3 and paragraph 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first penetration conductor of the combination of Inoguchi and Kim to be  greater in volume than the second penetration conductor as taught by Park so as to more effectively radiate heat generated from an LED (see Park: paragraph 15). It is noted that the specification contains no disclosure of either the critical nature of the claimed volume difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each of the references teach a similar LED module structure: US 20070272938 A1, US 20080067534 A1, US 20100090239 A1, and US 20110220939 A1.
Allowable Subject Matter
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose or fairly suggest the LED module according to claim 22, further comprising a third penetration conductor, a second wire, and a second mounting electrode, wherein the third penetration conductor is disposed at a position that does not overlap with the LED chip in plan view, the third penetration conductor extending through the base portion of the case, the second wire electrically connects the LED chip and the third penetration conductor to each other, the second mounting electrode is disposed opposite to the LED chip with respect to the base portion of the case and is connected to the third penetration conductor in combination with the remaining limitations called for in claim 26. Claim 27 depends from claim 26.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829